Opinion by
Mr. Justice McCollum,
The learned court below thought this case was governed by-Thomas v. The Prudential Insurance Co.,’ 148 Pa. 594, and entered judgment accordingly’-. In that case as in this the company was authorized by the policy to pay the insurance money to the person appearing to be equitably entitled to it, and his or her receipt therefor was made by the contract conclusive evidence of the payment of the money to the person entitled to it, and of the satisfaction of all claims under the policy. Chief Justice Paxson, speaking for this court in the case cited, said: “It is for the company to judge who is the person to be equitably entitled to the money. This discretion is vested in it by the contract between the parties.” In that case “the sum of money insured ” was paid to the person appearing to the company to be entitled to it, and the fact that she so appeared was held sufficient to make the payment and her receipt for it conclusive against the claim of the administrator of the assured. Whether the discretion with which the company was clothed was wisely exercised was not regarded as a question to be decided by the trial or appellate court. In the case at bar the company’- having selected the person appearing to it as equitably entitled to the insurance money might, on the authority of Thomas v. Prudential Ins. Co., supra, have paid to her the whole sum insured and relied on the payment and her receipt for it as a complete answer to the appellant’s claim. But as the company’- did not pay to her the full amount of the policy it is contended that the transaction between them was fraudulent and therefore unavailing as a defense to this action, and if it was not fraudulent the company is liable to the legal representative of tire assured for the balance of that amount. The learned judge of the court below carefully considered this branch of the appellant’s contention and in his opinion on the reserved question satisfactorily answered it. We concur in his conclusion respecting it and the *495reasons given therefor. A repetition of the hitter is unnecessary. We discover no error in the instructions or rulings upon offers of evidence and therefore overrule all the specifications.
Judgment affirmed.